                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 JOSHUA SCHMITT, Individually and on               Civil Action No.: 1:20-cv-06028-NGG-SJB
 Behalf of All Others Similarly Situated,

                                Plaintiff,

                 v.

 CHINA XD PLASTICS COMPANY,
 LIMITED, FAITH DAWN LIMITED, FAITH
 HORIZON, INC., XD ENGINEERING
 PLASTICS COMPANY LIMITED, JIE HAN,
 TAYLOR ZHANG, LINYUAN ZHAI, HUIYI
 CHEN and GUANBAO HUANG,

                                Defendant.


         DECLARATION OF LEE SQUITIERI IN SUPPORT OF THE MOTION
        PURSUANT TO PSLRA 15 U.S.C. §78u-4(a)(3)(B) FOR APPOINTMENT
     OF LEAD PLAINTIFF AND APPROVAL OF SELECTION OF LEAD COUNSEL

        I, Lee Squitieri, declare as follows:

      1.       I am a member in good standing of the bar of the State of New York and am admitted

to practice before this Court. I am a partner at the law firm of Squitieri & Fearon, LLP. We are

counsel for the Plaintiff. I submit this declaration in support of the motion for appointment as Lead

Plaintiff pursuant to the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C.

§ 78u-4(a)(3)(B), and approval of their selection of Squitieri & Fearon, LLP as Lead Counsel for

the class.

      2.       Attached are true and correct copies of the following exhibits:

               Exhibit A:      Notice of Filing of Action, March 2, 2021;

               Exhibit B:      Statement of Plaintiff’s Stockholdings and Estimated
                               Losses;

               Exhibit C:      Firm Resume of Squitieri & Fearon, LLP; and
             Exhibit D:      Verification of the Plaintiff.

      I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

knowledge.

       Executed this 30th day of April 2021.

                                              /s/ Lee Squitieri
                                              Lee Squitieri




                                                 2
